Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 18 are amended.
Claims 12 – 17 are withdrawn by Applicant.

Claims 12 – 17 are cancelled. 

Claims 1 – 11 and 18 – 20 are pending. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 – 17 directed to “a method for virtualizing a testing and verification platform of an in-flight entertainment and communications system including a plurality of networked computing resources” non-elected without traverse.  Accordingly, claims 12 – 17 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
As per claim 12: (Cancelled)
As per claim 13: (Cancelled)
As per claim 14: (Cancelled)
As per claim 15: (Cancelled)
As per claim 16: (Cancelled)
As per claim 17: (Cancelled)

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1
a system supervisor instantiating each of the virtual machine images and regulating the execution thereof, the system supervisor linking the plurality of virtual machine images over the respective one of the virtual network connections; and 

a testing and verification platform cooperating with the system supervisor to deploy test software to one or more of the plurality of virtual machine images for execution thereon.
Claim 9
a computing resource replicator in direct or indirect communication with the plurality of real networked computing resources to derive the simulated hardware component definitions therefrom, the computing resource replicator instantiating at least one of the plurality of virtual machine images based upon the derived simulated hardware component definitions.
Claim 10
the computing resource replicator derives the virtual network connections corresponding to the physical network links of the plurality of networking computing resources.
Claim 11
the computing resource replicator derives the simulated hardware component definitions in real-time while the plurality of networked computing resources is in operation.
Claim 18
a virtual machine manager, one or more virtual machines each including a hardware abstraction layer being instantiated by the virtual machine manager according to simulated hardware component definitions corresponding to the equivalent physical configuration of the hardware components of the in-flight entertainment and communications system provided in a passenger vehicle, the one or more virtual machines being in communication with another over virtual network connections established by the virtual machine manager; 

a test interface to the one or more virtual machines that generate test inputs to one or more target software applications installed on the virtual machines and being executed thereby;
Claim 19
a computing resource replicator in communication with the in-flight entertainment and communications system deployed to the aircraft to derive the simulated hardware component definitions therefrom.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 11 and 18 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a virtualization system for a vehicle-embedded system with a plurality of networked computing resources, and A testing and verification system for an equivalent physical configuration of an in-flight entertainment and communications system with one or more hardware components.

The claimed invention, regarding claim 1 as representative, recites features such as: a plurality of virtual machine images each including a hardware abstraction layer with simulated hardware component definitions corresponding to physical hardware components of specific ones of the plurality of networked computing resources included in an in-flight entertainment and communications system provided in a passenger vehicle.

The prior art of record (Pratt et al. U.S. Publication 2014/0351810 (herein Pratt), Goldfarb et al. U.S. Publication 2017/0366395 (herein Goldfarb), and Qadra et al., U.S. Publication 2019/0213104 (herein Qadra), as examples of such prior art) do not teach the same. 

Pratt teaches: Approaches for enabling Supervisor Mode Execution Protection (SMEP) for a guest operating system which does not support SMEP. A guest operating system (OS), which does not support SMEP, is executed within a virtual machine. A hypervisor instructs hardware to enable SMEP for the virtual machine executing the guest operating system. When the hypervisor is notified that the hardware has detected the guest operating system instructing a central processing unit (CPU) to execute code stored in virtual memory accessible by user space while the CPU is in supervisor mode, the hypervisor may consult a policy to identify what, if any, responsive action the hypervisor should perform.

Goldfarb teaches: Provided is a process including: executing a virtual private network client application on a client computing device; communicating between the client computing device and a virtual private network server; sensing network conditions of a virtual private network connection; and selecting a set of configuration settings from among the different respective sets of configuration settings based on the network conditions.

Qadra teaches: Described technologies facilitate cloud validation using validation as a service (VaaS). A cloud validation service provider acquires and securely stores certification tests developed by cloud component providers, integrated solution providers, and others. Each test's executable portion tests hardware or software of a candidate cloud. The candidate may be on the premises of an enterprise, or instead be a hosted cloud on the premises of a hoster off the premises of the entity that pays for the hosting. Monitored testing is done using an infrastructure in the candidate cloud or in a public cloud. Results are uploaded to the VaaS provider, which provides an analysis of test results for use in determining whether to validate the candidate cloud. Test execution agents may be VaaS-cloud-resident or candidate-cloud-resident, and may use a mutex to prevent simultaneous execution of tests. Testing may be accomplished even when the candidate cloud has no internet-exposed communication endpoint.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 11 and 18 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111